Citation Nr: 1632100	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for degenerative arthritis of the left hip joints with scar status post left hip replacement.

2.  Entitlement to a disability rating greater than 20 percent for degenerative disc disease, lumbar spine (claimed as back pain, discogenic disease, herniation).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 6, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in part, increased the Veteran's disability rating for the left hip from 20 to 30 percent effective June 1, 2010, increased the Veteran's disability rating for the lumbar spine from 10 to 20 percent disabling effective March 6, 2009, and denied a TDIU.  

Subsequently, by rating decision in August 2011 the Veteran was awarded a combined 100 percent disability rating effective July 6, 2010 based on several grants of service connection.  This rating decision notes that, while the Veteran was awarded a 100 percent rating effective July 6, 2010, the issue of entitlement to a TDIU prior to July 6, 2010 was still on appeal.  

In her January 2014 substantive appeal, VA Form, the Veteran requested that she be afforded a Board hearing.  She was scheduled for such a hearing in June 2016 and provided notice of this hearing in April and May 2016 correspondence.  However, she failed to report to this hearing without explanation.  As such, her hearing request is deemed withdrawn.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in July 2016 correspondence, the Veteran withdrew her appeal.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In July 2016 correspondence, the Veteran wrote that she wished to "cancel [her] NOD and appeal."  Specifically, the Veteran indicated that, after reviewing her paperwork, she realized that all concerns and issues were resolved.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


